The offense is assault to murder; punishment fixed at confinement in the penitentiary for a period of two years.
The alleged injured party was Mandy Moore, an aged negro woman. *Page 561 
According to the State's version, coming from Mandy Moore and her grandson, Tom Moore, the appellant was a suitor of Serena Moore, the grand-daughter of Mandy Moore, and afterwards married her. Without provocation the appellant shot and wounded Mandy Moore.
According to the appellant's theory, supported by his testimony and that of his wife Serena the pistol in his possession was fired accidentally and the wound inflicted without intent while Serena was endeavoring to take it from the possession of the appellant.
The issue of fact was submitted to the jury in a charge which is not criticized, and no complaint of the ruling of the court is brought forward by bill of exceptions.
We have been furnished with no brief presenting the views of the appellant, and failing to discover anything in the record which would warrant a disturbance of the judgment, it is affirmed.
Affirmed.